Title: To Thomas Jefferson from Samuel Broome, 12 September 1803
From: Broome, Samuel
To: Jefferson, Thomas


          
            
              Sir
            
            Greenfield Hill Connecticut Sepr. 12. 1803.
          
          I have to make many Apologies, for addressing your Excellency so often, on my private Concerns, but having a desire to be appointed Collector for the District of New Haven, I think it proper to make my Standing in Society known, on a determination to offer myself as a Candidate for Said office, I wrote to several friends, amongst the number is the Hon’ble Elbridge Gerry Esqr with whom I have been acquainted many years, and lately received many marks of Attention from that Gentleman in Paris. The following is an extract of his reply.
          
          Cambridge 27th Augt 1803.
          Dear Sir
          Nothing will give me greater pleasure than your Attainment of the Object you have in View, because I conceive that your Claim to it is as well established, by your political and Moral principles, and conduct, as that of any One who may offer himself as a Candidate, I remain Dear Sir, with the highest esteem your friend and humble servant
          
            
              (Copy) E. Gerry
            
          
          
            I am with great respect Your Excellency’s most Obed Servt
          
          
            
              Samuel Broome
            
          
        